                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JEREMY TORRUELLA BEY,

                        Plaintiff,
                                                                Case No. 17-cv-1470-bhl
        v.

OFFICER L OLSEN, et al.,

                        Defendants.


                                     ORDER DISMISSING CASE


        On October 26, 2017, Jeremy Torruella Bey filed a complaint and requested that he be
allowed to proceed without paying the required filing fee. ECF No. 1, 2. On May 14, 2018,
Judge Pamela Pepper, to whom the case was then assigned, denied without prejudice Torruella
Bey’s request to proceed without paying the filing fee. ECF No. 8. Judge Pepper noted that
Torruella Bey had not provided sufficient information about his financial situation for the court
to determine whether he is able to pay the filing fee, a determination necessary to grant a fee
waiver under 28 U.S.C. §1915. The court gave Torruella Bey two options to proceed with his
case. By June 15, 2018, he could either: (1) pay the $400 filing fee in full; or (2) file an
amended motion that completely and truthfully answered the financial questions on the form
application.
        Torruella Bey did not comply with the court’s order. Instead, he filed a two-page
“Affidavit of Financial Statement” that fails to provide the court with the information he was
ordered to provide. ECF No. 9. Under 28 U.S.C. §1915(a), a person asking to proceed without
prepaying the filing fee is required to file “an affidavit that includes a statement of all assets” that
the person possesses, so the court can determine whether the person is able to pay the filing fee.
Torruella Bey’s affidavit does not contain a statement of all his assets. Torruella Bey’s
submission affirms only that he does “not have, or possess, any gold or silver coins.” ECF No.
9. From the limited information provided, the court cannot determine whether Torruella Bey is
able to pay the filing fee.




             Case 2:17-cv-01470-BHL Filed 09/29/20 Page 1 of 2 Document 11
         To this day, Torruella Bay has neither paid the filing fee nor provided an amended
application supported by evidence that he cannot pay the fee as required by the statute, even
though he was given additional time and a specific deadline in Judge Pepper’s May 14, 2018
Order.
         Accordingly, IT IS ORDERED that Torruella Bey’s complaint is DISMISSED for lack
of prosecution pursuant to Civ. L.R. 41(c) (E.D. Wis.).


                                                    s/ Brett H. Ludwig
                                                    BRETT H. LUDWIG
                                                    United States District Judge




           Case 2:17-cv-01470-BHL Filed 09/29/20 Page 2 of 2 Document 11
